EXHIBIT 10.3

ALCOA CORPORATION

TERMS AND CONDITIONS FOR RESTRICTED SHARE UNITS

ANNUAL DIRECTOR AWARDS

Effective May 9, 2017

These terms and conditions, including Appendices A and B attached hereto
(jointly, the “Award Terms”), are authorized by the Board of Directors. They are
deemed to be incorporated into and form a part of every Award of Restricted
Share Units issued as an annual equity award to a Director on or after May 9,
2017 under the Alcoa Corporation 2016 Stock Incentive Plan (the “Plan”).

Terms that are defined in the Plan have the same meanings in the Award Terms.

General Terms and Conditions

1.    This Award of Restricted Share Units is granted as the Participant’s
annual equity award pursuant to the Company’s Non-Employee Director Compensation
Policy (the “Director Compensation Policy”). The number of Shares subject to
this Award has been determined by dividing the dollar value of the annual equity
award provided for under the Director Compensation Policy by the fair market
value of a Share on the grant date, rounded to the nearest number of whole
Shares. Restricted Share Units are subject to the provisions of the Plan and the
provisions of the Award Terms. If the Plan and the Award Terms are inconsistent,
the provisions of the Plan will govern. Interpretations of the Plan and the
Award Terms by the Board are binding on the Participant and the Company. A
Restricted Share Unit is an undertaking by the Company to issue the number of
Shares indicated in the Participant’s account with the Company’s designated
stock plan broker or service provider (the “Broker”), subject to the fulfillment
of certain conditions, except to the extent otherwise provided in the Plan or
herein. A Participant has no voting rights or rights to receive dividends on
Restricted Share Units, but the Board of Directors may authorize that dividend
equivalents be accrued on Restricted Share Units upon vesting in accordance with
paragraphs 2 and 4 below. Any dividend equivalents on Restricted Share Units
will be paid in the same manner and at the same time as the Restricted Share
Units to which they relate, as set forth in paragraph 5 below.

Vesting and Payment

2.    A Restricted Share Unit vests on the first anniversary date of the grant
date, or, if earlier, the date of the next subsequent annual meeting of
stockholders following the grant date.

3.    Except as provided in paragraph 4, if a Participant’s service with the
Company is terminated before the Restricted Share Unit vests, the Award is
forfeited and is automatically canceled.

4.    The following are exceptions to the vesting rules:

 

  •   Death or Disability: a Restricted Share Unit held by a Participant who
dies while a Director or whose service as a Director terminates due to permanent
and total disability is not forfeited but becomes fully vested as of the date of
the Participant’s death or termination of service due to disability, as
applicable.

A Participant is deemed to be permanently and totally disabled if the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months. A Participant shall not be
considered to be permanently and totally disabled unless the Participant
furnishes proof of the existence thereof in such form and manner, and at such
times, as the Company may require. In the event of a dispute, the determination
whether a Participant is permanently and totally disabled will be made by the
Board.

 

  •  

Change in Control: to the extent that (i) a Replacement Award is not provided to
the Participant following a Change in Control; or (ii) the Participant’s service
is not continued by the successor or survivor corporation in connection with or
following such Change in Control, the Restricted Share



--------------------------------------------------------------------------------

 

Unit will become fully vested immediately prior to the consummation of the
Change in Control subject to the Participant’s continued service through the
date of such Change in Control.

5.    Payment. A Participant will receive one Share upon payment of each vested
Restricted Share Unit. Payment of vested Restricted Share Units is governed by
the Alcoa Corporation 2016 Deferred Fee Plan for Directors (the “Deferred Fee
Plan”). Except as otherwise set forth in the Deferred Fee Plan, payment of
vested Restricted Share Units will occur upon the earlier of the Participant’s
“separation from service” (as defined in Section 409A of the Code and the
Treasury Regulations thereunder) and the Participant’s death, within the payment
periods specified in the Deferred Fee Plan. In accordance with the deferral
election provisions of the Deferred Fee Plan, the Participant may elect to
receive payment of his or her vested Restricted Share Units in either a single
lump sum or in up to ten (10) annual installments, except as otherwise required
or recommended due to applicable local law or set forth in the Deferred Fee
Plan. In the absence of such election by the Participant, a vested Restricted
Share Unit will be paid in a single lump sum.

Taxes

6.    The Participant acknowledges that the Participant will consult with his or
her personal tax advisor regarding any income tax, social security contributions
or other tax-related items (“Taxes”) that arise in connection with the
Restricted Share Units. The Participant is relying solely on such advisor and is
not relying in any part on any statement or representation of the Company or any
of its agents. The Company shall not be responsible for withholding any
applicable Taxes, unless required by applicable law. The Company may take such
action as it deems appropriate to ensure that all Taxes, which are the
Participant’s sole and absolute responsibility, are withheld or collected from
the Participant, if and to the extent required by applicable law. In this
regard, the Company will have the power and the right to require the Participant
to remit to the Company the amount necessary to satisfy federal, state and local
taxes, U.S. or non-U.S., required by law or regulation to be withheld with
respect to any taxable event arising as a result of the Restricted Share Units.
Notwithstanding the foregoing, unless otherwise determined by the Board, any
obligation to withhold Taxes will be met by the Company by withholding from the
Shares to be issued upon payment of the Restricted Share Unit that number of
Shares with a fair market value on the payment date equal to the Taxes required
to be withheld at the minimum required rates or, to the extent permitted under
applicable accounting principles, at up to the maximum individual tax rate for
the applicable tax jurisdiction.

Beneficiaries

7.    If permitted by the Company, the Participant will be entitled to designate
one or more beneficiaries to receive all Restricted Share Units that have not
yet vested or that have vested but have not been paid at the time of death of
the Participant. All beneficiary designations will be on beneficiary designation
forms approved for the Plan. Copies of the form will generally be available from
the Broker or may otherwise be obtained from the Company.

8.    Beneficiary designations on an approved form will be effective at the time
received by the Company, including, as applicable, through submission to the
Broker. A Participant may revoke a beneficiary designation at any time by
written notice to the Company, including as applicable, through submission to
the Broker, or by filing a new designation form. Any designation form previously
filed by a Participant will be automatically revoked and superseded by a
later-filed form.

9.    A Participant will be entitled to designate any number of beneficiaries on
the form, and the beneficiaries may be natural or corporate persons.

10.    The failure of any Participant to obtain any recommended signature on the
form will not prohibit the Company from treating such designation as valid and
effective. No beneficiary will acquire any beneficial or other interest in any
Restricted Share Unit prior to the death of the Participant who designated such
beneficiary.

11.    Unless the Participant indicates on the form that a named beneficiary is
to receive Restricted Share Units only upon the prior death of another named
beneficiary, all beneficiaries designated on the form will be entitled to share
equally in the Restricted Share Units. Unless otherwise indicated, all such
beneficiaries will have an equal, undivided interest in all such Restricted
Share Units.



--------------------------------------------------------------------------------

12.    Should a beneficiary die after the Participant but before the Restricted
Share Unit is paid, such beneficiary’s rights and interest in the Award will be
transferable by the beneficiary’s last will and testament or by the laws of
descent and distribution. A named beneficiary who predeceases the Participant
will obtain no rights or interest in a Restricted Share Unit, nor will any
person claiming on behalf of such individual. Unless otherwise specifically
indicated by the Participant on the beneficiary designation form, beneficiaries
designated by class (such as “children,” “grandchildren” etc.) will be deemed to
refer to the members of the class living at the time of the Participant’s death,
and all members of the class will be deemed to take “per capita.”

13.    If a Participant does not designate a beneficiary or if the Company does
not permit a beneficiary designation, the Restricted Share Units that have not
yet vested or been paid at the time of death of the Participant will be paid to
the Participant’s legal heirs pursuant to the Participant’s last will and
testament or by the laws of descent and distribution.

Adjustments

14.    In the event of an Equity Restructuring, the Board will equitably adjust
the Restricted Share Unit as it deems appropriate to reflect the Equity
Restructuring, which may include (i) adjusting the number and type of securities
subject to the Restricted Share Unit; and (ii) adjusting the terms and
conditions of the Restricted Share Unit. The adjustments provided under this
paragraph 14 will be nondiscretionary and final and binding on all interested
parties, including the affected Participant and the Company; provided that the
Board will determine whether an adjustment is equitable.

Miscellaneous Provisions

15.    Stock Exchange Requirements; Applicable Laws. Notwithstanding anything to
the contrary in the Award Terms, no Shares issuable upon vesting and payment of
the Restricted Share Units, and no certificate representing all or any part of
such Shares, shall be issued or delivered if, in the opinion of counsel to the
Company, such issuance or delivery would cause the Company to be in violation
of, or to incur liability under, any securities law, or any rule, regulation or
procedure of any U.S. national securities exchange upon which any securities of
the Company are listed, or any listing agreement with any such securities
exchange, or any other requirement of law or of any administrative or regulatory
body having jurisdiction over the Company or a Subsidiary.

16.    Stockholder Rights. No person or entity shall be entitled to vote,
receive dividends or be deemed for any purpose the holder of any Shares until
the Restricted Share Unit shall have vested and been paid in the form of Shares
in accordance with the provisions of the Award Terms.

17.    Notices. Any notice required or permitted under the Award Terms shall be
in writing and shall be deemed sufficient when delivered personally or sent by
confirmed email, telegram, or fax or five days after being deposited in the
mail, as certified or registered mail, with postage prepaid, and addressed to
the Company at the Company’s principal corporate offices or to the Participant
at the address maintained for the Participant in the Company’s records or, in
either case, as subsequently modified by written notice to the other party.

18.    Severability and Judicial Modification. If any provision of the Award
Terms is held to be invalid or unenforceable under the applicable laws of any
country, state, province, territory or other political subdivision or the
Company elects not to enforce such restriction, the remaining provisions shall
remain in full force and effect and the invalid or unenforceable provision shall
be modified only to the extent necessary to render that provision valid and
enforceable to the fullest extent permitted by law. If the invalid or
unenforceable provision cannot be, or is not, modified, that provision shall be
severed from the Award Terms and all other provisions shall remain valid and
enforceable.

19.    Successors. The Award Terms shall be binding upon and inure to the
benefit of the Company and its successors and assigns, on the one hand, and the
Participant and his or her heirs, beneficiaries, legatees and personal
representatives, on the other hand.



--------------------------------------------------------------------------------

20.    Appendices. Notwithstanding any provisions in the Award Terms, for
Participants residing and/or providing services outside the United States, the
Restricted Share Unit shall be subject to the additional terms and conditions
set forth in Appendix A to the Award Terms and to any special terms and
conditions for the Participant’s country set forth in Appendix B to the Award
Terms. Moreover, if the Participant relocates outside the United States or
relocates between the countries included in Appendix B, subject to compliance
with Section 409A of the Code, the additional terms and conditions set forth in
Appendix A and the special terms and conditions for such country set forth in
Appendix B will apply to the Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. The Appendices constitute part of the Award
Terms.

21.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
Restricted Share Unit and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

22.    Compliance with Code Section 409A. It is intended that the Restricted
Share Unit granted pursuant to the Award Terms be compliant with Section 409A of
the Code and the Award Terms shall be interpreted, construed and operated to
reflect this intent. Notwithstanding the foregoing, the Award Terms and the Plan
may be amended at any time, without the consent of any party, to the extent
necessary or desirable to satisfy any of the requirements under Section 409A of
the Code, but the Company shall not be under any obligation to make any such
amendment. Further, the Company and its Subsidiaries do not make any
representation to the Participant that the Restricted Share Unit granted
pursuant to the Award Terms satisfies the requirements of Section 409A of the
Code, and the Company and its Subsidiaries will have no liability or other
obligation to indemnify or hold harmless the Participant or any other party for
any tax, additional tax, interest or penalties that the Participant or any other
party may incur in the event that any provision of the Award Terms or any
amendment or modification thereof or any other action taken with respect
thereto, is deemed to violate any of the requirements of Section 409A of the
Code.

23.    Waiver. A waiver by the Company of breach of any provision of the Award
Terms shall not operate or be construed as a waiver of any other provision of
the Award Terms, or of any subsequent breach by the Participant or any other
Participant.

24.    No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
the Participant’s own personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan.

25.    Governing Law and Venue. As stated in the Plan, the Restricted Share Unit
and the provisions of the Award Terms and all determinations made and actions
taken thereunder, to the extent not otherwise governed by the laws of the United
States, shall be governed by the laws of the State of Delaware, United States of
America, without reference to principles of conflict of laws, and construed
accordingly. The jurisdiction and venue for any disputes arising under, or any
actions brought to enforce (or otherwise relating to), the Restricted Share Unit
will be exclusively in the courts in the State of Delaware, including the
Federal Courts located therein (should Federal jurisdiction exist).

26.     Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

27.    Entire Agreement. The Award Terms and the Plan embody the entire
understanding and agreement of the parties with respect to the subject matter
hereof, and no promise, condition, representation or warranty, express or
implied, not stated or incorporated by reference herein, shall bind either party
hereto.



--------------------------------------------------------------------------------

Acceptance of Award

28.    In accordance with Section 15(c) of the Plan (as in effect at the grant
date), the Participant may reject the Restricted Share Unit by notifying the
Company within 30 days of the grant date that he or she does not accept the
Restricted Share Unit. The Participant’s acceptance of the Restricted Share Unit
constitutes the Participant’s acceptance of and agreement with the Award Terms.
Notwithstanding the foregoing, if required by the Company, the Participant will
provide a signed copy of the Award Terms in such manner and within such
timeframe as may be requested by the Company. The Company has no obligation to
issue Shares to the Participant if the Participant does not accept the
Restricted Share Unit.

 

Signature:

 

 

Print Name:

 

 

Date:

 

 



--------------------------------------------------------------------------------

APPENDIX A

TO THE ALCOA CORPORATION

2016 Stock Incentive Plan

Terms and Conditions for Restricted Share Units

For Non-U.S. Participants

This Appendix A contains additional (or, if so indicated, different) terms and
conditions that govern the Restricted Share Units if the Participant resides
and/or provides services outside of the United States. Capitalized terms used
but not defined herein shall have the same meanings assigned to them in the Plan
and the Terms and Conditions for Restricted Share Units (the “Terms and
Conditions”).

 

A. Termination. This provision supplements paragraph 3 of the Terms and
Conditions.

The Company will determine when the Participant is no longer providing services
for purposes of the Restricted Share Units (including whether the Participant
may still be considered to be providing services while on a leave of absence).

 

B. Responsibility for Taxes. This provision supplements paragraph 6 of the Terms
and Conditions.

The Participant acknowledges that, regardless of any action taken by the Company
or any Subsidiary, the ultimate liability for all Taxes is and remains the
Participant’s responsibility and may exceed any amount actually withheld by the
Company or any Subsidiary. The Participant further acknowledges that the Company
(a) makes no representations or undertakings regarding the treatment of any
Taxes in connection with any aspect of these Restricted Shares Units, including,
but not limited to, the grant, vesting or payment of Restricted Shares Units,
the subsequent sale of Shares acquired pursuant to the Restricted Share Unit and
the receipt of any dividends or dividend equivalents; and (b) does not commit to
and is under no obligation to structure the terms of the Restricted Share Units
or any aspect of the Restricted Share Units to reduce or eliminate the
Participant’s liability for Taxes or achieve any particular tax result. The
Participant shall not make any claim against the Company or any Subsidiary, or
their respective board, officers or employees, related to Taxes arising from
this Award. Furthermore, if the Participant has become subject to Taxes in more
than one jurisdiction, the Participant acknowledges that the Company or a
Subsidiary may be required to withhold or account for Taxes in more than one
jurisdiction.

The Participant shall pay to the Company or any Subsidiary any amount of Taxes
that the Company or any Subsidiary may be required to withhold or account for as
a result of the Participant’s participation in the Plan that cannot be satisfied
by the means described in paragraph 6 of the Terms and Conditions. The Company
may refuse to issue or deliver the Shares or the proceeds of the sale of Shares
if the Participant fails to comply with his or her obligations in connection
with the Taxes.

 

C. Nature of Award. In accepting the Restricted Share Units, the Participant
acknowledges, understands and agrees that:

 

  a. the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended, or terminated by the Company at
any time, to the extent permitted by the Plan;

 

  b. this Award of Restricted Share Units and the Participant’s participation in
the Plan shall not create a right to, or be interpreted as forming an employment
contract with the Company;

 

  c. the Participant’s participation in the Plan is voluntary;

 

  d. the future value of the Shares subject to the Restricted Share Unit is
unknown and cannot be predicted with certainty;



--------------------------------------------------------------------------------

  e. no claim or entitlement to compensation or damages shall arise from
forfeiture of any portion of this Award of Restricted Share Units resulting from
termination of the Participant’s service as a Director (for any reason
whatsoever and regardless of whether later found to be invalid or in breach of
the laws of any applicable jurisdiction), and, in consideration of this Award of
Restricted Share Units, the Participant irrevocably agrees never to institute
any claim against the Company and any Subsidiary, waives his or her ability, if
any, to bring any such claim, and releases the Company and all Subsidiaries from
any such claim; if, notwithstanding the foregoing, any such claim is allowed by
a court of competent jurisdiction, then, by participating in the Plan, the
Participant shall be deemed irrevocably to have agreed not to pursue such claim
and agrees to execute any and all documents necessary to request dismissal or
withdrawal of such claims;

 

  f. unless otherwise provided in the Plan or by the Company in its discretion,
this Award of Restricted Share Units and the benefits under the Plan evidenced
by these Award Terms do not create any entitlement to have this Award of
Restricted Share Units or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and

 

  g. neither the Company nor any Subsidiary shall be liable for any foreign
exchange rate fluctuation between the Participant’s local currency and the
United States Dollar that may affect the value of the Restricted Share Units or
of any amounts due to the Participant pursuant to the Restricted Share Units or
the subsequent sale of any Shares acquired under the Plan.

D.    Data Privacy. The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in these Award Terms and any other
grant materials for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan and this Award.

The Participant understands that the Company may hold certain personal
information about the Participant, including, but not limited to, the
Participant’s name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number,
nationality, any shares of stock held in the Company, details of all Restricted
Share Units or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in the Participant’s favor (“Data”),
for the exclusive purpose of implementing, administering and managing the Plan
and this Award.

The Participant understands that Data will be transferred to the Broker, or such
additional or other stock plan service providers as may be selected by the
Company, which are assisting the Company with the implementation, administration
and management of the Plan and this Award. The Participant understands that the
recipients of Data are located in the United States, and that the recipients’
country may have different data privacy laws and protections than the
Participant’s country. The Participant understands that the Participant may
request a list with the names and addresses of any other potential recipients of
Data by contacting the Company. The Participant authorizes the Company, the
Broker and any other possible recipients which may assist the Company (presently
or in the future) with implementing, administering and managing the Plan and
this Award to receive, possess, use, retain and transfer Data, in electronic or
other form, for the sole purpose of implementing, administering and managing the
Participant’s participation in the Plan and this Award. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan and this
Award. The Participant understands that the Participant may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Company. Further,
the Participant understands that the Participant is providing the consents
herein on a purely voluntary basis. If the Participant does not consent, or if
the Participant later seeks to revoke the Participant’s consent, the
Participant’s service as a Director will not be affected; the only consequence
of refusing or withdrawing the Participant’s consent is that the Company would
not be able to grant this Award of Restricted Share Units or other Awards to the
Participant or administer or maintain such Awards. Therefore, the Participant
understands that refusing or withdrawing the Participant’s consent may affect
the Participant’s ability to participate in the Plan. For more information on
the consequences of the Participant’s refusal to consent or withdrawal of
consent, the Participant understands that the Participant may contact the
Company.



--------------------------------------------------------------------------------

E.    Language. If the Participant has received these Award Terms, or any other
document related to this Award of Restricted Share Units and/or the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

F.    Insider Trading Restrictions/Market Abuse Laws. The Participant
acknowledges that, depending on his or her country, the Participant may be
subject to insider trading restrictions and/or market abuse laws, which may
affect his or her ability to acquire or sell Shares or rights to Shares under
the Plan during such times as the Participant is considered to have “inside
information” regarding the Company (as defined by applicable laws in his or her
country). Any restrictions under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under any applicable Company
insider trading policy. The Participant acknowledges that it is his or her
responsibility to comply with any applicable restrictions, and the Participant
should consult his or her personal advisor on this matter.

G.    Foreign Asset/Account Reporting Requirements, Exchange Controls and Tax
Requirements. The Participant acknowledges that his or her country may have
certain foreign asset and/or account reporting requirements and exchange
controls which may affect his or her ability to acquire or hold Shares under the
Plan or cash received from participating in the Plan (including from any
dividends received or sale proceeds arising from the sale of Shares) in a
brokerage or bank account outside his or her country. The Participant
understands that he or she may be required to report such accounts, assets or
transactions to the tax or other authorities in his or her country. The
Participant also may be required to repatriate sale proceeds or other funds
received as a result of the Participant’s participation in the Plan to his or
her country through a designated bank or broker and/or within a certain time
after receipt. The Participant acknowledges that it is his or her responsibility
to be compliant with all such requirements, and that the Participant should
consult his or her personal legal and tax advisors, as applicable, to ensure the
Participant’s compliance.



--------------------------------------------------------------------------------

APPENDIX B

TO THE ALCOA CORPORATION

2016 Stock Incentive Plan

Terms and Conditions for Restricted Share Units

For Non-U.S. Participants

Capitalized terms used but not defined in this Appendix B have the meanings set
forth in the Plan and the Terms and Conditions for Restricted Share Units (the
“Terms and Conditions”).

Terms and Conditions

This Appendix B includes special terms and conditions that govern the Restricted
Share Units if the Participant resides and/or provides services in one of the
countries listed below.

If the Participant is a citizen or resident of a country other than the country
in which the Participant is currently residing and/or providing services, or if
the Participant transfers to another country after the grant of Restricted Share
Units or is considered a resident of another country for local law purposes, the
Board shall, in its discretion, determine to what extent the special terms and
conditions contained herein shall be applicable to the Participant.

Notifications

This Appendix B also includes information regarding exchange controls, tax and
certain other issues of which the Participant should be aware with respect to
participation in the Plan. The information is based on the securities, exchange
control, tax and other laws in effect in the respective countries as of October
2016. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that the Participant not rely on the information in
this Appendix B as the only source of information relating to the consequences
of participation in the Plan because the information may be out of date at the
time the Participant receives Shares or sells Shares acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of any particular result. Accordingly, the
Participant should seek appropriate professional advice as to how the relevant
laws in the Participant’s country may apply to his or her situation.

Finally, if the Participant is a citizen or resident of a country other than the
country in which the Participant currently provides services and/or resides, or
if the Participant transfers to another country after the grant of the
Restricted Share Unit, or is considered a resident of another country for local
law purposes, the information contained herein may not be applicable to the
Participant in the same manner.



--------------------------------------------------------------------------------

CANADA

Notifications

Securities Law Information.

The Participant is permitted to sell Shares acquired under the Plan through the
Broker, provided the resale of such Shares takes place outside of Canada through
the facilities of a stock exchange on which the Stock is listed. The Stock is
currently traded on the New York Stock Exchange, which is located outside of
Canada, under the ticker symbol “AA”, and Shares acquired under the Plan may be
sold through this exchange.

Foreign Asset/Account Reporting Information.

The Participant is required to report his or her foreign property on Form T1135
(Foreign Income Verification Statement) if the total cost of such foreign
property exceeds C$100,000 at any time during the year. The form must be filed
by April 30th of each year. Foreign property includes Shares acquired under the
Plan, and may include Restricted Share Units granted under the Plan. When Shares
are acquired, their cost generally is the adjusted cost base (“ACB”) of the
Shares. The ACB ordinarily would equal the fair market value of the Shares at
the time of acquisition, but if the Participant owns other shares of the same
company, this ACB may have to be averaged with the ACB of the other shares. The
Participant should consult with his or her personal tax advisor to determine his
or her reporting requirements.